ORDER

PER CURIAM.
Bass Pro Outdoor World, L.L.C. (Bass Pro) appeals the judgment of the trial court entering an award of $650,000 in punitive damages in favor of Kyle Kelly on his claim for retaliatory discharge.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).